                                                     1
                                                     2
                                                     3                                                                   JS-6
                                                     4
                                                     5
                                                     6
                                                     7
                                                     8                                      UNITED STATES DISTRICT COURT
                                                     9                                     CENTRAL DISTRICT OF CALIFORNIA
                                                     10                                             SOUTHERN DIVISION
                                                     11
                     LOS ANGELES, CALIFORNIA 90071




                                                          KAMIYA PERRY, an individual;                               Case No. 8:19-cv-01644 JVS (DFMx)
                       333 SOUTH GRAND AVENUE
DYKEMA GOSSETT LLP




                                                     12
                                                                                       Plaintiff,                    District Judge:   James V. Selna
                                                     13                                                              Magistrate Judge: Douglas McCormick
                              SUITE 2100




                                                     14   vs.
                                                                                                                     ORDER REMANDING THE CASE
                                                     15                                                              TO STATE COURT
                                                          KIA MOTORS AMERICA, a California
                                                     16   Corporation; and DOES 1 to 25, inclusive,
                                                                                                                     Complaint Filed:    July 5, 2019
                                                     17                                Defendants.
                                                     18
                                                     19
                                                     20
                                                     21
                                                     22
                                                     23
                                                     24
                                                     25
                                                     26
                                                     27
                                                     28

                                                          099051.000147 4831-6566-1348.1                         1
                                                                                               ORDER REMANDING THE CASE TO STATE COURT
                                                     1          Based upon the Parties’ Joint Stipulation to Remand the Case to State Court,
                                                     2    the Court hereby enters the Stipulation and ORDERS this Action to be remanded
                                                     3    back to the Superior Court of California, County of Orange, as Case No. 30-2019-
                                                     4    01081281-CU-PL-CJC
                                                     5          IT IS SO ORDERED.
                                                     6
                                                     7
                                                     8 Dated: September 10, 2019                           ___________________________
                                                     9                                                     Hon. James V. Selna
                                                                                                           United States District Court Judge
                                                     10
                                                     11
                     LOS ANGELES, CALIFORNIA 90071
                       333 SOUTH GRAND AVENUE
DYKEMA GOSSETT LLP




                                                     12
                                                     13
                              SUITE 2100




                                                     14
                                                     15
                                                     16
                                                     17
                                                     18
                                                     19
                                                     20
                                                     21
                                                     22
                                                     23
                                                     24
                                                     25
                                                     26
                                                     27
                                                     28

                                                                                                       2
                                                                               [PROPOSED] ORDER REMANDING THE CASE TO STATE COURT
